Citation Nr: 0121740	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  01-01 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for skin cancer of the 
face, hands, back, and left ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from October 1945 to December 
1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the RO.  
By this action, the RO denied service connection for skin 
cancer of the face, hands, back, and left ear as a result of 
exposure to ionizing radiation.  However, when the RO later 
notified the veteran of the denial, it indicated that service 
connection had been denied for skin cancer of the face, 
hands, and back.  No mention was made of the claimed cause-
ionizing radiation exposure.  Thereafter, the issue appears 
to have been variously characterized by the RO as service 
connection for skin cancer due to ionizing radiation 
exposure, and more broadly as service connection for any skin 
cancer, including that claimed as a result of ionizing 
radiation exposure.  Although it is not entirely clear why 
the various characterizations of the issue were made, it may 
have been in response to a September 2000 letter from Milton 
D. Soderberg, M.D., in which Dr. Soderberg opined that both 
in-service exposure to radioactivity and the tropical sun 
greatly "potentiated" the veteran's skin damage and 
potential for skin cancer.  Whatever the reason, the Board 
finds that such evidence, and the manner in which the issue 
was developed for appellate review, requires that the Board 
consider a claim of service connection for skin cancer 
whether due to exposure to ionizing radiation or not.  
Consequently, the Board has characterized the issue on appeal 
as broadly encompassing the question of service connection 
for skin cancer, whatever the cause.

During the pendency of the veteran's appeal, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

The Veterans Claims Assistance Act of 2000 was noted by the 
RO in its April 2001 supplemental statement of the case; 
however, the Board finds that further action to assist the 
veteran in the prosecution of his claim is required.  As 
noted above, evidence has been presented by competent medical 
authority that the veteran's chances for skin cancer were 
greatly increased by his exposure not only to ionizing 
radiation during service but to the tropical sun.  However, 
more definitive medical opinion evidence on this point has 
not been obtained.  For example, whether shown in service or 
not, if evidence shows that exposure to sun during service 
led to the development of skin cancer, even many years later, 
a grant of service connection would be warranted.  38 C.F.R. 
§ 3.303(d) (2000).  In order to fulfill VA's duty to assist, 
evidentiary development of this question is required.  

The case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), are fully 
satisfied.  Development should include, 
among other things, making reasonable 
efforts to obtain relevant records of 
treatment from Dr. Soderberg, and any 
other source of treatment identified by 
the veteran.

2.  Thereafter, an examiner with 
expertise in oncology/dermatology should 
be asked to review the 

claims folder and examine the veteran.  A 
detailed history of the veteran's sun 
exposure should be obtained.  The 
examiner should be asked to provide an 
opinion as to the medical probabilities 
that any skin cancer is attributable to 
the veteran's period of military service, 
including any sun exposure coincident 
therewith.  The examiner's opinion(s) 
should be explained in the context of 
pertinent medical principles and the 
available records, including Dr. 
Soderberg's September 2000 opinion.

3.  The RO should thereafter re-
adjudicate the veteran's claim.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

